      Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 1 of 7




                                                     U.S. Department of Justice

                                                     Nathaniel R. Mendell
                                                     Acting United States Attorney
                                                     District of Massachusetts


Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     I Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210
                                                     March 31, 2021
Samuel B. Goldberg, Esq.
68 Howard Street Extension
Salem, MA 01970

Tracy A. Miner, Esq.
101 Federal Street. Suite 650
Boston. MA 02110

       Re:      United States v. Brian R. Walshe
                Criminal No. 18-10399-DPW

Dear Counsel:

        The United States Attorney for the District of Massachusetts (-the U.S. Attorney-) and
your client, Brian R. Walshe (-Defendant-). agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.       Change of Plea

        No later than April 1, 2021. Defendant will plead guilty to the following counts of the
Indictment: wire fraud, in violation of 18 U.S.C. § 1343 (Count One); interstate transportation for
a scheme to defraud, in violation of 18 U.S.C. § 2314 (Count Two); and unlawful monetary
transaction, in violation of 18 U.S.C. § 1957 (Count Four). Defendant admits that he committed
the crimes specified in these counts and is in fact guilty of each one.

        The United States Attorney agrees to dismiss Count Three, possession of converted goods,
in violation of 18 U.S.C. § 2315, at sentencing.

       2.       Penalties

       Defendant faces the following maximum penalties on Count One of the Indictment
charging wire fraud: incarceration for 20 years; supervised release for three years; a fine of
$250,000; a mandatory special assessment of $100; restitution; and forfeiture.

       Defendant faces the following maximum penalties on Counts Two of the Indictment
       Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 2 of 7




charging interstate transportation of scheme to defraud: incarceration for 10 years; supervised
release for three years; a fine of $250,000; a mandatory special assessment of $100; restitution;
and forfeiture.

        Defendant faces the following maximum penalties on Count Four a the Indictment
charging an unlawful monetary transaction: incarceration For 10 years; supervised release for three
years; a fine of $250,000, or twice the value of the property involved, whichever is greater; a
mandatory special assessment of $100; and forfeiture.

       Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant's immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant's plea results in being automatically removed from
the United States.

       3.      Sentencing Guidelines

        The parties agree, based on the following calculations, that Defendant's total "offense
level" under the Guidelines is 19:

               a) Defendant's offense level is determined for the underlying offense from which
                  laundered funds were derived, which is wire fraud (USSG § 2S1.1(a)(1));

               b) Defendant's base offense level is 7, because the maximum penalty for Count
                  One (wire fraud) is a term of imprisonment of 20 years or more (USSG §
                  2B1.1(a)(1));

               c) Defendant's offense level is increased by 12 levels, because the loss was
                  $475,000, consisting of $240,000 for the purchase of two Shadow Paintings by
                  Victim #2, $40,000 for the sale of the Dollar Sign, $50,000, which is owned to
                  Victim #1, and $145,000, which is owed to Victim #3 (USSG §
                  2B1.1(b)(1)(G));

               d) Defendant's offense level is increased by two levels, because a substantial part
                  of the fraudulent scheme was committed from outside the United States (USSG
                  § 2B1.1(b)(10(B));

               e) Defendant's offense level is increased by one level, because Defendant was
                  convicted under 18 U.S.C. § 1957; and

               0 Defendant's offense level is decreased by three levels, because Defendant has
                  accepted responsibility for Defendant's crimes (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.
       Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 3 of 7




        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crimes to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant's criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration at the low end of the Guidelines sentencing range as calculated by
                  the parties;

               b) a fine within the Guidelines sentencing range as calculated by the parties, unless
                  the Court finds that Defendant is not able, and is not likely to become able, to
                  pay a fine;

               c) 36 months of supervised release;

               d ) a mandatory special assessment of $300, which Defendant must pay to the Clerk
                   or the Court by the date of sentencing;

               e) restitution of $195,000, two Shadow Paintings by Andy Warhol bearing Warhol
                  Foundation Nos. PA65.049 and PA65.032, and one Dollar Sign by Andy
                  Warhol; and

               f) forfeiture as set forth in Paragraph 5.

        Defendant agrees to entry of an order requiring payment of restitution of $50,000 to Victim
#1, an order requiring payment of restitution of $145,000 to Victim #3, and an order requiring
payment of the value of the three paintings described in paragraph 4(e) above to Victim #2. The
Defendant agrees that the value of the three paintings shall be determined solely by their last third
party sale, i.e., $240,000 for the two Shadow Paintings and $40,000 for the Dollar Sign. The
United States agrees that should the Defendant, or a third-party, return the two Shadow Paintings
described in paragraph 4(e) to the FBI no later than 24 hours prior to sentencing, the United States
shall ask the Court to delay entry of restitution for a period of 90 days pursuant to 18 U.S.C.
§ 3664(d)(5) and shall then request an amount of restitution consistent with the return of those
paintings and 18 USC 3663A(b).
      Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 4 of 7




       5.      Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant's guilty plea,
enter an order of forfeiture as part of Defendant's sentence, and that the order of forfeiture may
include assets directly traceable to Defendant's offense, assets used to facilitate Defendant's
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

               a. Two Shadow Paintings by Andy Warhol, Warhol Foundation Nos. PA65.049
                  and PA65.032,

               b. $225,000 in United States currency, to be entered in the form of an Order of
                  Forfeiture (Money Judgment).

       Defendant admits that these assets are subject to forfeiture on the grounds that they
constitute, or are derived from, proceeds of Defendant's offense and they were involved in
Defendant's offense.

        Defendant also admits that $225,000 is subject to forfeiture on the grounds that it is equal
to the amount of proceeds the defendant derived from the offense and the amount of money
involved in Defendant's offense.

        Pursuant to 28 C.F.R. Part 9, the United States Attorney's Office for the District of
Massachusetts agrees to submit a restoration request to the Money Laundering and Asset Recovery
Section of the Department of Justice, seeking approval for any assets forfeited in satisfaction of
the forfeiture money judgment to be restored back to the victims in this case, which may, in turn,
satisfy in full or in part any restitution order. The Defendant acknowledges that the Attorney
General, or his designee, has the sole discretion to approve or deny the restoration request.

       The United States desires to return restitution to the Defendant's victims as quickly and
expeditiously as possible. To that extent, the United States agrees to credit an Order of Forfeiture
(Money Judgment) by any amount of restitution paid directly to the Clerk of Court prior to or
within seven business day of the entry of judgment and for the $75,000 of third party funds
currently held by the Clerk for bail, once transferred to the clerk for payment after bail is
exonerated.

         Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents the amount of proceeds that the Defendant obtained (directly or indirectly), and/or
facilitating property and/or property involved in, the crimes to which Defendant is pleading guilty
and that, due at least in part to the acts of Defendant, the proceeds or property have been transferred
to, or deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as "substitute assets" any other assets of Defendant up to the
       Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 5 of 7




value of the forfeiture money judgment.

         Defendant agrees to consent to the entry of orders of forfeiture for such property and waives
the requirements of Federal Rules of Criminal Procedure 11(b)(1 )(J), 32.2, and 43(a) regarding
notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the change-
of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the forfeiture
in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or affect any
line, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed to the
United States.

        Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wasted, hidden or otherwise made unavailable for forfeiture. Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding.

        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant's assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney's Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

        6.      Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

        7.      Breach of Plea Agreement

       Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to \\ ithdraw his guilty plea. Defendant's breach. however, would
       Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 6 of 7




give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant's statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

       8.      Who is Bound by Plea Agreement

         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

       9.      Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Timothy E. Moran.

                                                       Sincerely,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                               By:     /s/ Glenn A. MacKinlay
                                                       GLENN A. MACKINLAY
                                                       Chief, Organized Crime and Gang Unit



                                                                              Digitally signed by TIMOTHY
                                                        TIMOTHY MORAN         MORAN
                                                                              Date: 2021.03.31 16:56:25 -0400'

                                                        Timothy E. Moran
                                                        Kunal Pasricha
                                                        Assistant U.S. Attorneys
       Case 1:18-cr-10399-DPW Document 91 Filed 04/01/21 Page 7 of 7




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

       I have read this letter and discussed it with my attorney. [he letter accurately presents my
agreement with the United States Attorney's Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney's Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I received an offer by letter dated December 14, 2020, which I rejected.

       I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

        I am entering into this Agreement freely and voluntarily and because I am in l'act guilty of
the offenses. I believe this Agreement is in my best interest. Cl


                                                             /
                                                   BRIAN R. WALSH F,
                                                   Defendant

                                                   Date:

       I certify that Brian R. Walshe has read this Agreement and that we have discussed what it
means. I believe Brian R. Walshe understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that, in addition to this offer, the U.S. Attorney extended
an offer dated December 14, 2020, and that I fully di cussed that offer with Defendant before
Defendant rejected it.



                                                   Samuel B. Goldberg
                                                   Tracy A. Miner
                                                                       4
                                                   Attorneys for Defendant

                                                   Date:
                                                             4-/ / •     al
